       Case 4:00-mc-92985 Document 10 Filed on 07/08/19 in TXSD Page 1 of 1

                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS

               CJA eVoucher Program - Attorney Acknowledgment Form

         Under the CJA eVoucher Program, you will be filing CJA vouchers and related documents
 electronically with the Southern District of Texas. When using the CJA eVoucher Program, you
 must abide by the Federal Rules of Criminal Procedures, the Guide to Judiciary Policy as to CJA
 guidelines, the Criminal Justice Act, the Local Rules of the Southern District of Texas, the
 Court’s CJA Plan, and any policies of the Southern District of Texas relating to court
 appointed representation.

        You have full responsibility to ensure your user information, including your billing
 information in CJA eVoucher, is accurate and current.

          The combination of the username and password within the CJA eVoucher Program will serve
 as the signature of the attorney filing the voucher or documents under the afore-referenced rules and
 procedures. Therefore, you are responsible for protecting and securing this password against
 unauthorized use. If you have any reason to suspect that your password has been compromised, you
 are responsible for immediately notifying the Clerk of Court of the suspected breach of security.

        By submitting this form, I hereby acknowledge and confirm that I have full responsibility
 to ensure my information is accurate and current in the CJA eVoucher Program in accordance
 with the policies outlined in this form.

Daphne Silverman
Attorney Printed Name


/s/ Daphne Silverman
Attorney Signature
(indicate /S for electronically prepared form)

7/8/2019
Date
daphnesilverman@gmail.com
Email Address – Required
06739550
Texas State Bar ID

Instructions: Please submit this form by filing it in CM/ECF. Go to the Civil Events > Criminal Justice Act Panel
Attorneys category and use the Registration for eVoucher Account event to file this form in your Attorney Admissions
file. If you are not certain what your Attorney Admissions file case number is, please call our Help Desk at 866-358-
6201 or 713-250-5500.
